Citation Nr: 1603579	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, claimed as a nervous condition, schizophrenia and manic depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran served on active duty in the Air Force from July 1977 to October 1979. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In March 2014, the Board remanded the case to afford the Veteran a hearing before a Veterans Law Judge at the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in August 2015.  VA's Veterans Appeals Control and Locator System (VACOLS) documents that the Veteran appeared for his hearing but requested a postponement so that he could obtain representation.  In September 2015, the Veteran appointed the Georgia Department of Veterans Services.  There is no indication that either the Veteran or his new representative has withdrawn the request for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  Notify the Veteran and his new representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

